Title: To George Washington from Henry Lee, 24 March 1791
From: Lee, Henry
To: Washington, George



My dear General
Alex[andri]a 24th March [17]91

Permit me to tell you that I have waited to the last moment in my power in the fond hope of seeing you.
My necessitys force me away this day, or the satisfaction I covet, should not be lost. Deprived of what is so grateful to my feelings, I must use this mode of manifesting my happiness on your second return to our native state, on the confirmed health you enjoy, and on the lasting affection of your fellow citizens.

Let me hope you will not forget the pestilential effects of the southern sun in the hot season and that the month of may will not pass, before you revisit the potomac. I wish you an agreable journey & safe return & beg your acceptance of my most affectionate & respectful regards. I have the honor to be my dear general your most devoted h: servt

Henry Lee

